— In a matrimonial action in which the parties were divorced by judgment dated April 25, 1990, the defendant appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated November 26, 1991, which, inter alia, denied his motion for appointment of a receiver to sell the former marital residence to him.
Ordered that the appeal from so much of the order as denied the motion for appointment of a receiver to sell the former marital residence to him is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The husband’s claim that the Supreme Court erred in denying his motion for appointment of a receiver to sell the former marital residence to him was rendered academic by the conveyance of the wife’s interest in the property to the husband in May 1992.
We have reviewed the husband’s remaining contentions and conclude that they are without merit. Thompson, J. P., Sullivan, Balletta and Lawrence, JJ., concur.